DETAILED ACTION
The papers submitted on 04 October 2022, amending claim 1, 5, 11, and canceling claims 2, 3, 12-15, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Linker (US 2007/0237942 A1).
Regarding claim 11, Linker discloses a method of manufacturing a composite part comprising a core (27, 28) and at least one skin region (29) formed of a skin polymer attached thereto, the skin polymer being a low-friction thermoplastic polymer, the method comprising the following steps:
a) providing a mold with a heat-able mold cavity;
b) loading into the mold cavity a core element having a surface with at least one contacting region provided with a plurality of anchoring sites, and - previously or subsequently - loading into the mold cavity a layer of the skin polymer in powder form adjacent said contacting region and embedding the anchoring sites:
c) applying a heat pressing step whereby the skin polymer powder is molten to form a molten skin polymer matrix; 
d) applying a cooling step, whereby the skin polymer matrix solidifies to form a skin region mechanically engaged into the anchoring sites of the core clement forming the core (FIG. 1-10, ¶¶ 40-47, 110-112), 
wherein the core can be a metal with anchoring sites configured as surface discontinuities such as recesses (FIG. 3-4, ¶ 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Linker (US 2007/0237942 A1) in view of Zachariades (US 4,944,974 A).
Regarding claim 1, Linker discloses a method of manufacturing a composite part comprising a core (27, 28) and at least one skin region (29) formed of a skin polymer attached thereto, the skin polymer being a low-friction thermoplastic polymer, the method comprising the following steps:
a) providing a mold with a heat-able mold cavity;
b) loading into the mold cavity a core element having a surface with at least one contacting region provided with a plurality of anchoring sites, and - previously or subsequently - loading into the mold cavity a layer of the skin polymer in powder form adjacent said contacting region and embedding the anchoring sites:
c) applying a heat pressing step whereby the skin polymer powder is molten to form a molten skin polymer matrix; 
d) applying a cooling step, whereby the skin polymer matrix solidifies to form a skin region mechanically engaged into the anchoring sites of the core clement forming the core (FIG. 1-10, ¶¶ 40-47, 110-112), 
wherein the skin polymer is ultra-high molecular weight polyethylene (UHMWPE) (¶¶ 110+).
Linker does not appear to expressly disclose the layer of skin polymer powder is applied above and below the core clement.
However, Zachariades discloses a similar method of laminating a UHMWPE sheets 10/11 over both sides of a knit structure 12 (FIG. 4; 7:15+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Linker to include UHMWPE sheets on both sides of Linker, in order to form a reinforced UHMWPE sheet. 
Additionally, Linker suggests both a nonwoven fibrous mat with a sheet of UHMWPE (FIG. 1-4; ¶¶ 35+) as well as a knit with UHMWPE powder (¶¶ 110+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Linker to utilize a nonwoven fibrous mat with UHMWPE powder, in order for the creation of more complex geometry with known materials. 

Regarding claim 4, Linker discloses the layer of skin polymer powder is applied patch-wise (FIG. 1-10).  

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Linker (US 2007/0237942 A1) in view of Zachariades (US 4,944,974 A) as applied to claim 1 above, further in view of Baser (US 2015/0030804 A1).
Regarding claim 5, Linker does not appear to expressly disclose the claimed core element structure. 
However, Baser discloses a thermoplastic fleece with reinforcement fibers (FIG. 1-2, ¶¶ 24+, 31+). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to replace the core with the thermoplastic fleece with reinforcement fibers of Baser, because such materials could be used with desirable results (Baser ¶¶ 5+). Further the skilled artisan would recognize that using the fleece of Baser as the core element would have the result in the cavernous surface structures of the thermoplastic fleece and-or surface portions of the reinforcement fibers act as said anchoring sites, and the heat pressing step causing melting of the core thermoplastic polymer, whereby the core element is formed to the core.
Regarding claim Baser discloses the core thermoplastic polymer is polypropylene (¶ 26).  
Regarding claim 7, Linker suggests temperatures of between about 375-390º F. (190-200º C.) and 1000 to 1500 psi (70-100 bar) (¶ 111), which is sufficiently close to the claimed range (MPEP § 2144.05). 
Regarding claim 8, Linker suggests glass fibers (¶¶ 34-35, 108-109), Baser suggests glass fibers (¶ 26).
Regarding claim 9, Linker suggests the core includes at least one reinforcement layer (¶ 34+). Baser suggests at least one reinforcement layer (¶ 26).
Regarding claim 10, Linker suggests the reinforcement layer is selected from a fabric (¶¶ 34, 37, 108). Baser suggests a fabric, multiaxial stitch or unidirectional reinforcement (FIG. 1-2, ¶¶ 24+, 31+).

Alternatively, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Linker (US 2007/0237942 A1) in view of Henzl (US 4,124,676 A).
Linker discloses a method of manufacturing a composite part comprising a core (27, 28) and at least one skin region (29) formed of a skin polymer attached thereto, the skin polymer being a low-friction thermoplastic polymer, the method comprising the following steps:
a) providing a mold with a heat-able mold cavity;
b) loading into the mold cavity a core element having a surface with at least one contacting region provided with a plurality of anchoring sites, and - previously or subsequently - loading into the mold cavity a layer of the skin polymer in powder form adjacent said contacting region and embedding the anchoring sites:
c) applying a heat pressing step whereby the skin polymer powder is molten to form a molten skin polymer matrix; 
d) applying a cooling step, whereby the skin polymer matrix solidifies to form a skin region mechanically engaged into the anchoring sites of the core clement forming the core (FIG. 1-10, ¶¶ 40-47, 110-112).
Linker does not appear to explicitly discloses the core element formed as a solid or hollow body, the anchoring sites are configured as surface discontinuities such as recesses, rims or undercuts.
However, Henzl discloses a method forming a powder PTFE layer to a lower elastomer layer and anchored by surface discontinuities (FIG. 3, 4, 5, 7; 3:10+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Linker to include the core with surface discontinuity anchor sites of Henzl, in order to bond powder to alternative core materials with known methods and expected results. 

Response to Arguments
Applicant's arguments filed 04 October 2022 have been fully considered but they are not persuasive. Applicant contends that Linker suggests a two-step molding process in contrast with the claimed one-step process. Applicant’s conclusion is based on the interpretation that Linker’s powder UHMWPE/knit composite is the top layer 29 which is bounded with the porous layer 28 to a substrate 27. However, Linker discusses that the knit porous layer is only partially impregnated (¶¶ 110-111) and is bonded with metal or epoxy polymers of the substrate 27, e.g. the knit porous layer is the porous layer 28 and the UHMWPE powder is analogous to the top layer 29. The Examiner considers the powder UHMWPE/knit composite to be analogous to the claimed skin/core composite. 
Applicant argues that Zachariades discloses an nonanalogous method of bonding a UHMWPE gel to UHMWPE filaments, because the instant invention is not concerned with a gel and does not discuss a powder UHMWPE. However, the purpose of the Zachariades method is to demonstrate that UHMWPE coating on both sides of a fibrous core are known and desired in the art; not that the process of Linker be wholly replace replaced with the gel and filaments of Zachariades. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments with respect to the combination of Linker and Baser fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant alleges that, “[i]t is without dispute that the combination of Linker with Baser does not enable the claimed invention.” This is not persuasive. As discussed in the rejection, the Examiner considers Baser’s core material as conventional in the art of composites; as such the skilled artisan would recognize that such materials could be used in the process of Linker.
Finally, Applicant contends that Henzl is nonanalogous because it does not teach UHMWPE or forming two layers on either side of a core material. First, claim 11 does not recite forming layer on either side of a core material. Second, the purpose of the Henzl reference is to demonstrate that the skilled artisan would recognize that similar powdered materials can bonded to cores having surface discontinuities. Again, see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742